NEWS RELEASE Crosshair Closes Concurrent Private Placements for Gross Proceeds of $2,275,000 Dated: November 20th, 2009 (NYSE Amex: CXZ) (TSX: CXX) Crosshair Exploration & Mining Corp. (NYSE Amex: CXZ) (TSX: CXX) (“Crosshair”)is pleased to announce the closing on November 19, 2009 of a brokered private placement with Byron Securities Limited (the “Agent”) of 5,000,000 units (the “Units”) to Canadian accredited investors at a price of $0.20 per Unit for gross proceeds of $1,000,000 (the “Unit Private Placement”). Each Unit consists of one common share in the capital of Crosshair (a “Common Share”) and one common share purchase warrant (a “Warrant”) with each Warrant exercisable for one Common Share at an exercise price of $0.30 per Common Share for 24 months from November 19, 2009. Crosshair concurrently closed a brokered private placement with the Agent of 5,100,000 flow-through shares (“Flow-Through Shares”) to Canadian accredited investors at a price of $0.25 per Flow-Through Share for gross proceeds of $1,275,000 (the “Flow-Through Private Placement”). Each Flow-Through Share consists of one Common Share which qualifies as a “flow-through share” for purposes of the Income Tax Act (Canada). All securities issued pursuant to the Unit Private Placement and the Flow-Through Private Placement are subject to a four month hold period. In connection with the Unit Private Placement, Crosshair paid to the Agent a commission equal to 8% of the gross proceeds raised by the Unit Private Placement and issued agent’s warrants exercisable to acquire 500,000 agent’s units (“Agent’s Units”), at an exercise price of $0.255 per Agent’s Unit, for a period of 24 months from November 19, 2009.Each Agent’s Unit consists of one Common Share and one Warrant exercisable for one Common Share at an exercise price of $0.30 per Common Share for 24 months from November 19, In connection with the Flow-Through Private Placement, Crosshair paid to the Agent, a commission equal to 8% of the gross proceeds raised by the Flow-Through
